DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021 is being considered by the examiner.

Double Patenting
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-8, and 10-11 of copending Application No. 16/357,097 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are merely broader than the claims of 16/357,097.
Claims 11-15 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 and 19 of copending Application No. 16/357,097 in view of Burch et al. (US 20070265509 A1). Claims 12-17 and 19 of copending Application No. 16/357,097 fail to teach the limitations involving “lung cancer or chronic obstructive lung disease”. Burch teaches that the disease of lung cancer (and chemicals associated therewith) may be detected using chemical breath detectors (e.g. [0054]). It would have been obvious to one of ordinary skill in the art to detect diseases such as lung cancer and chemicals associated therewith, as taught by Burch, since Burch teaches that breath sensors may be used for such. Detecting disease(s), e.g. lung cancer, allows for potentially life-saving treatment or extension of life.
The following mapping table is provided for clarity:
Instant Claims
Claims of Copending Application No. 16/357,097
1
1
2
1
3
3
4
4
5
6
6
7
7
8
8
1
9
10
10
11
11
12
12
13
13
14
14
15
15
16
18
17
19
17
20
19


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9, 10, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9: “the activity sensor” lacks antecedent basis.
Regarding claim 10: It is unclear what is meant by “the communication module is further operable to transmit collected data via….to a remote memory storage device”. Firstly, this is grammatically incorrect. Secondly, it is unclear how a module may transmit data via a memory storage device, especially one that is remote (presumably remote from said communication module.
Regarding claim 16: It is unclear what is meant by “wherein the biomarkers are selected from one or more of the above identified biomarkers”. The phrase “the above identified biomarkers” lacks antecedent basis and there is no recitation of a list or specific biomarkers in claim 16 nor in claim 11 (on which claim 16 depends).
Regarding claim 19: It is unclear if and/or how some elements recited in the list may be the first sensor component since claim 18 (on which claim 19 depends) recites that the first sensor component is “operable to expose one or more nanoparticles” (i.e. it is unclear if / how the first sensor component comprises both nanoparticles as well as one or more of: 2D metal carbide, a 2D Ti3C2 nanosheet, a MXene, etc.). Further, it is unclear if the “one or more metal oxide nanoparticles” of claim 19 is the same element as or a different element than the “nanoparticles” recited in claim 18. The examiner also notes that this rejection is made as a 112b instead of a 112a enablement. If the clarity of 19 cannot be remedied (i.e. if the nanoparticles of claim 18 cannot be used with each and every item listed in claim 19), then a 112a enablement rejection will be made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad et al. (US 9299238 B1).Regarding claim 1:Ahmad teaches (FIGS. 1-2) a system for detecting and identifying one or more chemicals in exhaled breath of a subject with lung cancer or chronic obstructive lung disease, the system comprising:
a mouth piece (116) connected to a housing (112), the mouth piece operable to receive the exhaled breath of the subject (Col. 1, lines 24-30; Col. 11, lines 43-66; Col. 14, lines 43-57); 
a sensor module (118) disposed in the housing (112), the sensor module operable to detect the one or more chemicals in the exhaled breath, and further operable to collect data associated with detection of the one or more one or more chemicals (Col. 1, lines 24-30; Col. 11, lines 43-66; Col. 14, lines 43-57); and 
a communication module disposed in the housing and in communication with the sensor module, the communication module operable to transmit collected data from the sensor module (Col. 13, lines 32-40; Col. 13, line 41 through Col. 14, line 37)
Regarding claim 2:Ahmad teaches all the limitations of claim 1, as mentioned above.Ahmad also teaches:
wherein the sensor module comprises: at least one sensor component operable to detect one or more chemicals (Col. 14, lines 43-57), wherein the sensor component comprises at least one of the following: an electronic sensor, an electromechanical sensor, an electrochemical sensor, a nanoparticle sensor (Col. 14, Lines 58-60), a 2D (two- dimensional) metal carbide, a 2D (two-dimensional) Ti3C2 nanosheet, a MXene, one or more metal oxide nanoparticles blended with a hybrid structure of graphene, a conducting polymer, polyaniline (PAni), polypyrrole (PPY), a supramolecule, a cavitand, a thin film of a supramolecule, or a calixresorcinarene(also see, e.g., Col. 11, lines 24-42)
Regarding claim 8:Ahmad teaches all the limitations of claim 1, as mentioned above.Ahmad also teaches:
an activity sensor (Col. 49, lines 10-15) operable to detect or measure one or more physical actions by the subject, and further operable to collect data associated with detection or measurement of the one or more physical actions; and wherein the communication module is in communication with the activity sensor, and the communication module is further operable to transmit collected data from the activity sensor (Col. 48, line 40 through Col. 49, line 17)
Regarding claim 9:Ahmad teaches all the limitations of claim 1, as mentioned above.Ahmad also teaches:
wherein the communication module is further operable to communicate with a mobile communication device (e.g. FIG. 2 - 130) associated with the subject, wherein the mobile communication device receives the collected data from the sensor module and the collected data from the activity sensor
Regarding claim 10:Ahmad teaches all the limitations of claim 1, as mentioned above.Ahmad also teaches:
wherein the communication module is further operable to transmit collected data via at least one of the following: IR (infrared) communication, wireless communication, a Bluetooth protocol wireless communication, a direct wired connection, or to a remote memory storage device(e.g. Col. 2, lines 16, 18, 21, and 27; Col. 12, lines 16-20; etc.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US 9299238 B1) in view of Haick et al. (US 20130034910 A1).Regarding claim 3:Ahmad teaches all the limitations of claim 1, as mentioned above.Ahmad fails to teach:
wherein the sensor module comprises: at least one array of respective sensors, wherein each sensor is operable to detect at least one chemicalHaick teaches:
wherein the sensor module comprises: at least one array of respective sensors, wherein each sensor is operable to detect at least one chemical ([0033], [0071], [0101])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an array of sensors, as taught by Haick, in the device of Ahmad to increase accuracy and/or to diversify sensor sensitivities / chemical characteristics, allowing for a multi-point “chemical signature” analysis (e.g. Haick - [0077]-[0078]). 
Regarding claim 5:Ahmad teaches all the limitations of claim 1, as mentioned above.Ahmad fails to teach:
a biomarker processing module, in communication with the sensor module, and operable to process the collected data associated with detection of the one or more chemicals and to identify the one or more chemicalsHaick teaches:
a biomarker processing module, in communication with the sensor module, and operable to process the collected data associated with detection of the one or more chemicals and to identify the one or more chemicals ([0077]-[0079])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the biomarker processing module of Haick in the device of Ahmad to increase accuracy and/or to allow for more complex sensor and signal analysis, yielding detection and prediction of disease (e.g. Haick - [0077]-[0079]).
Regarding claim 6:Ahmad and Haick teach all the limitations of claim 5, as mentioned above.As combined in the claim 5 rejection above, Ahmad and Haick teach:
wherein the biomarker processing module is further operable to process the collected data via a neural network or pattern recognition algorithm (Haick - [0077]-[0079]), wherein a result from the biomarker processing module is received by the communication module for output to a mobile communication device associated with the subject (Ahmad - Col. 13, lines 32-40; Col. 13, line 41 through Col. 14, line 37)
Regarding claim 7:Ahmad and Haick teach all the limitations of claim 5, as mentioned above.As combined in the claim 5 rejection above, Ahmad and Haick teach:
wherein the biomarker processing module is further operable to process the collected data in conjunction with other sensor data (Haick - [0071], [0077]-[0079], [0101]), wherein a result from the biomarker processing module is received by the communication module for output to a mobile communication device associated with the subject (Ahmad - Col. 13, lines 32-40; Col. 13, line 41 through Col. 14, line 37)

Claims 4 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmad et al. (US 9299238 B1) in view of Burch et al. (US 20070265509 A1).Regarding claim 4:Ahmad teaches all the limitations of claim 1, as mentioned above.Ahmad fails to teach:
wherein the chemicals comprise at least one of the following: decane; benzene; aldehydes and branched aldehydes; hexadecanal; 2,6,10,14- tetramethylpentadecane; eicosane; 5-(2-methyl-) propylnonane; 7-methylhexadecane; 8- methylhexadecane; 2,6-di-tert-butyl- 4-methylphenol; 2,6,11-trimethyldodecane; 3,7- dimethylpentadecane; nonadecane; 8-hexylpenrtadecane; 4-methyltetradecane; 2,6,10- trimethyltetradecane; 5-(1-methyl-) propylnonane; 2-methylnapthalene; 2-methylhendecanal; nonadecanol; 2-pentadecanone; 3,7-dimethyldecane; tridecanone; 5-propyltridecane; 2,6- dimethylnapthalene; tridecane; 3,8-dimethylhecdecane; 5-butylnonane and any combination thereofBurch teaches:
wherein the chemicals comprise at least one of the following: decane; benzene; aldehydes and branched aldehydes; hexadecanal; 2,6,10,14- tetramethylpentadecane; eicosane; 5-(2-methyl-) propylnonane; 7-methylhexadecane; 8- methylhexadecane; 2,6-di-tert-butyl- 4-methylphenol; 2,6,11-trimethyldodecane; 3,7- dimethylpentadecane; nonadecane; 8-hexylpenrtadecane; 4-methyltetradecane; 2,6,10- trimethyltetradecane; 5-(1-methyl-) propylnonane; 2-methylnapthalene; 2-methylhendecanal; nonadecanol; 2-pentadecanone; 3,7-dimethyldecane; tridecanone; 5-propyltridecane; 2,6- dimethylnapthalene; tridecane; 3,8-dimethylhecdecane; 5-butylnonane and any combination thereof([0018])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use sensors for other chemicals (in addition to or instead of the sensors of Ahmad), as taught by Burch, in the device of Ahmad to allow for a wide range of diseases and conditions to be detected (Burch - e.g. [0053]-[0054]).
Regarding claim 11:Ahmad teaches (FIGS. 1-2) a method comprising:
receiving an exhaled breath (via 116) of a subject; 
detecting, via a nanoparticle sensor (Col. 14, Lines 58-60), one or more chemicals in the exhaled breath (Col. 14, lines 43-57); 
based at least in part on detection of the one or more chemicals, generating an electronic signal associated with a concentration or amount of the one or more chemicals (e.g. Col. 14, lines 53-56); and 
outputting, via a display device, the concentration or amount of the one or more chemicals (e.g. Col. 13, lines 15-28)Ahmad fails to teach:
the at one or more chemicals associated with the subject having lung cancer or chronic obstructive lung disease
outputting an indication of lung cancer or chronic obstructive lung disease in the subject associated with the concentration or amount of the one or more chemicalsBurch teaches:
the at one or more chemicals associated with the subject having lung cancer or chronic obstructive lung disease ([0054])
outputting an indication of lung cancer or chronic obstructive lung disease in the subject associated with the concentration or amount of the one or more chemicals (e.g. [0063], [0085])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect diseases such as lung cancer, as taught by Burch, in the method of Ahmad since Burch teaches that breath sensors may be used for such. Detecting disease(s), e.g. lung cancer, allows for potentially life-saving treatment or extension of life.
Regarding claim 12:Ahmad and Burch teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Burch teaches:
determining the electronic signal correlates with a predefined signal or signal pattern associated with lung cancer or chronic obstructive lung disease; and identifying, based at least in part on the determination of a correlation with a predefined signal or signal pattern, lung cancer or chronic obstructive lung disease in the subject ([0050], [0054], [0063], [0085])
Regarding claim 13:Ahmad and Burch teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Burch teaches:
processing the electronic signal via a neural network or pattern recognition algorithm (e.g. [0050]), wherein the electronic signal correlates with a predefined signal or signal pattern associated with lung cancer or chronic obstructive lung disease; and identifying, based at least in part on the determination of a correlation with a predefined signal or signal pattern, lung cancer or chronic obstructive lung disease in the subject ([0050], [0054], [0063], [0085])
Regarding claim 14:Ahmad and Burch teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Burch teaches:
classifying the electronic signal as a new signal or signal pattern associated with lung cancer or chronic obstructive lung disease; and storing the new signal or signal pattern in a data storage device ([0017], [0041], [0050], [0063]-[0064], [0070], [0076])
Regarding claim 15:Ahmad and Burch teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Burch teaches:
facilitating a treatment (abstract, [0016], [0039], [0054], etc.) to address lung cancer or chronic obstructive lung disease ([0054]) in the subject
Regarding claim 16:Ahmad and Burch teach all the limitations of claim 11, as mentioned above.As combined in the claim 11 rejection above, Ahmad and Burch teach:
determining, based at least in part on expression levels of one or more biomarkers in a sample of exhaled breath from the subject, whether a concentration or amount of some or all of the biomarkers exceeds a predefined threshold in the subject (e.g. Ahmad - Col. 11, lines 43-66), wherein the biomarkers are selected from one or more of the above identified biomarkers; and performing a lung cancer or chronic obstructive lung disease (Burch - [0054]) treatment (Burch - abstract, [0016], [0039], [0054], etc.) on the subject to treat the lung cancer or chronic obstructive lung disease
Regarding claim 17:Ahmad and Burch teach all the limitations of claim 16, as mentioned above.As combined in the claim 11 rejection above, Burch teaches:
wherein the biomarkers comprise at least one of the following: decane; benzene; aldehydes and branched aldehydes; hexadecanal; 2,6,10,14- tetramethylpentadecane; eicosane; 5-(2-methyl-) propylnonane; 7-methylhexadecane; 8- methylhexadecane; 2,6-di-tert-butyl- 4-methylphenol; 2,6,11-trimethyldodecane; 3,7- dimethylpentadecane; nonadecane; 8-hexylpenrtadecane; 4-methyltetradecane; 2,6,10- trimethyltetradecane; 5-(1-methyl-) propylnonane; 2-methylnapthalene; 2-methylhendecanal; nonadecanol; 2-pentadecanone; 3,7-dimethyldecane; tridecanone; 5-propyltridecane; 2,6- dimethylnapthalene; tridecane; 3,8-dimethylhecdecane; and 5-butylnonane and any combination thereof([0018])
Regarding claim 18:Ahmad teaches (FIGS. 1-2) a sensor comprising:
a first sensor component (118) operable to expose one or more nanoparticles (Col. 14, Lines 58-60; Col. 17, Lines 1-19) to at least one chemical in an exhaled breath of a subject, wherein the one or more nanoparticles are operable to react to a presence of or contact with the at least one chemical; 
a second sensor component (11 / 12 / 112 / element(s) of the device which generate the signal in response to detection) operable to generate an electronic signal when the one or more nanoparticles react to the presence of or contact with the at least one chemical, wherein the electronic signal is associated with a concentration or amount (Col. 11, lines 43-66; Col. 14, lines 53-56) of the at least one chemical (Col. 14, lines 43-57); and
an electronic circuit operable to transmit the electronic signal to an output device or computer processor (e.g. Col. 13, lines 32-40; Col. 13, line 41 through Col. 14, line 37)Ahmad fails to teach:
the at least one chemical associated with a subject having lung cancer or chronic obstructive lung diseaseBurch teaches:
the at least one chemical associated with a subject having lung cancer or chronic obstructive lung disease ([0054])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect at least one chemical associated with a subject having lung cancer or chronic obstructive lung disease, as taught by Burch, in the device of Ahmad since Burch teaches that breath sensors (such as that of Ahmad) may be used for diagnosis and treatment diseases (e.g. lung cancer). Detecting disease(s), e.g. lung cancer, allows for potentially life-saving treatment or extension of life.
Regarding claim 19:Ahmad and Burch teach all the limitations of claim 18, as mentioned above.Ahmad fails to teach:
wherein the first sensor component comprises at least one of the following: a 2D (two-dimensional) metal carbide, a 2D (two-dimensional) Ti3C2 nanosheet, a MXene, one or more metal oxide nanoparticles blended with a hybrid structure of graphene, a conducting polymer, polyaniline (PAni), polypyrrole (PPY), a supramolecule, a cavitand, a thin film of a supramolecule, or a calixresorcinareneBurch teaches:
wherein the first sensor component comprises at least one of the following: a 2D (two-dimensional) metal carbide, a 2D (two-dimensional) Ti3C2 nanosheet, a MXene, one or more metal oxide nanoparticles blended with a hybrid structure of graphene, a conducting polymer ([0047], [0049]), polyaniline (PAni), polypyrrole (PPY), a supramolecule, a cavitand, a thin film of a supramolecule, or a calixresorcinarene
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the conducting polymer sensor(s) of Burch (in addition to or instead of the sensors of Ahmad) in the device of Ahmad to allow for a wide range of diseases and conditions to be detected (Burch - e.g. [0053]-[0054]).
Regarding claim 20:Ahmad and Burch teach all the limitations of claim 18, as mentioned above.Ahmad also teaches:
wherein the one or more chemicals comprise at least one of the following: a ketone (Col. 12, lines 29-31; Col. 15, lines 39-43), acetone (Col. 14, lines 40-57), 3-pentanone, or 2-hexanone
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856